ORDER
Upon reconsideration of the Opinion and Order issued by the Court in this matter on September 26, 2006,
IT IS ORDERED that the Opinion and Order issued in this matter on September 26, 2006, is hereby withdrawn and a new Opinion and Order will be issued by the Court.
The Clerk is directed to mail a true copy of this order to counsel of record for the respective parties.
DATED this 27th day of October, 2006.
/S/ KARLA M. GRAY
/S/ W. WILLIAM LEAPHART
/S/ JOHN WARNER
/S/ PATRICIA COTTER
/S/BRIAN MORRIS
/S/JAMES C. NELSON
/S/JIM RICE